Citation Nr: 1316053	
Decision Date: 05/15/13    Archive Date: 05/29/13

DOCKET NO.  08-12 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder to include depression.   


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The appellant served on active duty from December 27, 1974 to January 21, 1975, i.e., a total of 25 days.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and February 2007 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Huntington, West Virginia.   

In January 2010, the case was remanded to the RO.  In light of the appellant's March 2013 request, it is again REMANDED to the RO.  VA will notify the claimant when further action is required on his part.  


REMAND

In March 2013, the appellant requested an opportunity to present testimony before a Veterans Law Judge at video conference hearing.  Hence, the RO must schedule the appellant for a video conference hearing.  38 C.F.R. §§ 20.700 , 20.704 (2012). 

Accordingly, the case is REMANDED for the following action: 

The RO should schedule the appellant for a video conference hearing before a Veterans Law Judge consistent with his docket number. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




